                   Case 2:20-cv-00887-RAJ Document 50 Filed 07/14/20 Page 1 of 11




 1                                                          THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                       No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                           JOINT STATUS REPORT AND
     KYASHNA-TOCHA, ALEXANDER                          DISCOVERY PLAN
11   WOLDEAB, NATHALIE GRAHAM,
     AND ALEXANDRA CHEN,
12
                             Plaintiffs,
13
              v.
14
     CITY OF SEATTLE, SEATTLE POLICE
15   DEPARTMENT,
16                           Defendant.
17

18            Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Western District of
19   Washington and the Court’s Order (Dkt. No. 38), Plaintiffs Black Lives Matter Seattle-King
20   County, Abie Ekenezar, Sharon Sakamoto, Muraco Kyashna-tochá, Alexander Woldeab,
21   Nathalie Graham, and Alexandra Chen, and Defendant City of Seattle (collectively the “Parties”)
22   submit the following Joint Status Report and Discovery Plan:
23            1.       Statement of the Nature and Complexity of the Case.
24            Plaintiffs’ claims arise out of Defendant’s response to ongoing protests against police
25   brutality and Defendant’s crowd control policies, including Defendant’s use of “less-lethal”
26   weapons. Plaintiff alleges, inter alia, claims of violation of the First and Fourth Amendments to
      JOINT STATUS REPORT AND
      DISCOVERY PLAN (No. 2:20-cv-00887-                                         Perkins Coie LLP
      RAJ) –1                                                              1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     148677788.3                                                               Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 50 Filed 07/14/20 Page 2 of 11




 1   the United States Constitution. Defendant denies Plaintiffs’ allegations and asserts affirmative
 2   defenses, including, but not limited to, lack of standing, that Defendant cannot be held liable on a
 3   respondeat superior basis, and Plaintiffs are not entitled to declaratory relief. Plaintiffs filed a
 4   motion for a Temporary Restraining Order, which the Court granted in part. The Parties stipulated
 5   to a Preliminary Injunction. Neither party deems this case particularly complex.
 6              2.     Proposed Deadline for Joining Additional Parties.
 7              The Parties respectfully propose a deadline of September 30, 2020 for joining additional
 8   parties.
 9              3.     Assignment to Magistrate Judge.
10              No.
11              4.     Proposed Discovery Plan:
12                     A.     Initial Disclosures. No deviation from Fed. R. Civ. P. 26(a). The Parties
13                            will exchange initial disclosures on July 15, 2020.
14                     B.     Subject, Timing, and Potential Phasing of Discovery. The Parties expect
15                            the topics for discovery to include all asserted claims and defenses.
16                            Discovery will be completed at least 120 days prior to the proposed trial
17                            date, in accordance with the Court’s order. Dkt. 38.
18                     C.     Electronically Stored Information. The Parties do not currently seek
19                            additional management on discovery issues. The Parties do not anticipate
20                            electronic discovery to be onerous at this point in time.
21                     D.     Privilege Issues. The Parties agree that there are no unique or special
22                            privilege issues in this matter.
23                     E.     Proposed Limitations on Discovery. The Parties do not propose any
24                            limitations on discovery.
25                     F.     Discovery Related Orders. The Parties anticipate seeking entry of a
26                   protective order to protect sensitive matters, such as personal identity
      JOINT STATUS REPORT AND
      DISCOVERY PLAN (No. 2:20-cv-00887-                                  Perkins Coie LLP
      RAJ) –2                                                       1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     148677788.3                                                                  Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 50 Filed 07/14/20 Page 3 of 11




 1                            information and tactical/training information, the public disclosure of
 2                            which would compromise effective law enforcement, or as otherwise
 3                            permitted under the Federal Rules of Civil Procedure. The Parties
 4                            anticipate negotiating and presenting such an order to the Court by July
 5                            31, 2020.
 6            5.       Local Civil Rule 26(f)(1)
 7                     A.     Prompt Case Resolution. The Parties have communicated about the
 8                            potential for early resolution.
 9                     B.     Alternative Dispute Resolution. The Parties intend to pursue mediation
10                            pursuant to Local Civil Rule 39.1 at least 60 days prior to the proposed
11                            trial date.
12                     C.     Related Cases. There are currently no related cases pending in the United
13                            States.
14                     D.     Discovery Management. Plaintiffs do not believe that this case will
15                            require unusual or extensive discovery, or assistance or orders from the
16                            Court regarding the scheduling or management of discovery. Defendant
17                            anticipates time-consuming discovery, as this case potentially involves
18                            thousands of hours of video requiring review, potential redaction, and
19                            production. The Parties anticipate cooperating with respect to discovery
20                            issues as outlined herein, and will cooperate to simplify pretrial matters
21                            related to the case to the extent possible. The Parties anticipate agreeing
22                            to email service of discovery documents, where possible.
23                     E.     Anticipated Discovery Sought. Plaintiffs anticipate seeking discovery
24                            regarding: (1) the decisions pertaining to the use of force against
25                            protestors; (2) Defendant’s policies related to the use of force against
26                   protestors; (3) the identities of Incident Commanders responsible for
      JOINT STATUS REPORT AND
      DISCOVERY PLAN (No. 2:20-cv-00887-                                 Perkins Coie LLP
      RAJ) –3                                                      1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     148677788.3                                                                  Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 50 Filed 07/14/20 Page 4 of 11




 1                           coordinating police operations during ongoing demonstrations or marches;
 2                           (4) police incident logs and reports related to ongoing demonstrations or
 3                           marches; (5) communications to, from, and within the Seattle Police
 4                           Operations Center regarding crowd control efforts and ongoing
 5                           demonstrations or marches; (6) communications with other agencies
 6                           regarding intelligence of ongoing demonstrations or marches; (7) briefing
 7                           materials or other documents provided to police officers regarding crowd
 8                           control efforts; (8) communications with other agencies, departments, or
 9                           organizations regarding crowd control efforts within Defendant’s
10                           jurisdiction; (9) daily inventory of all “less lethal” crowd control tools and
11                           policies, trainings, and related communications; (10); information
12                           regarding order for each deployment and use of “less lethal” crowd control
13                           tool and identity of officer involved; (11) identity of other agencies,
14                           departments, or organizations who aided with crowd control; (12) officer
15                           body worn video (“BWV”) footage; (13) health records and incident
16                           records pertaining to officers injured in response to ongoing protests,
17                           marches, and demonstrations.
18                           Defendant anticipates seeking discovery regarding (1) the factual bases for
19                           Plaintiffs’ claims; (2) Plaintiffs’ claimed injuries; (3) the individual
20                           Plaintiffs’ activities during the events at issue; (4) Plaintiffs’
21                           communications relating to the events at issue and their claimed injuries;
22                           (5) Plaintiffs’ planning for the events at issue; (6) Photographs and videos
23                           in Plaintiffs’ possession relating to the events at issue and Plaintiffs’
24                           claimed injuries; and (7) documents, records, and other tangible items in
25                           Plaintiffs’ possession related to the events at issue and Plaintiffs’ claimed
26                   injuries.
      JOINT STATUS REPORT AND
      DISCOVERY PLAN (No. 2:20-cv-00887-                                            Perkins Coie LLP
      RAJ) –4                                                                 1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     148677788.3                                                                   Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 50 Filed 07/14/20 Page 5 of 11




 1                     F.     Phasing. Phasing is not currently required in this case, but may be
 2                            proposed at a later point in the case, depending on case development,
 3                            needs, and circumstances.
 4                     G.     Preservation of Discoverable Information. The Parties do not currently
 5                            anticipate any issues regarding the perseveration of evidence, which may
 6                            also involve obtaining materials from third parties.
 7                     H.     Privilege Issues. The Parties agree that there are no unique or special
 8                            privilege issues in this matter. Parties agree to handle inadvertent
 9                            production of privileged information pursuant to Fed. R. Evid. 502(d) and
10                            (e) or otherwise in accordance with procedures agreed to by the parties.
11                     I.     Model Protocol for Discovery of ESI. The Parties agree to adopt the
12                            Model Agreement regarding Discovery of ESI to the extent that discovery
13                            of such information arises in this case, with modifications agreed to by
14                            both Parties. The Parties intend to negotiate modifications to the Model
15                            Agreement prior to the September 30, 2020 expiration of the Stipulated
16                            Order Entering a Preliminary Injunction.
17                     J.     Alternatives to Model Protocol. See above.
18            6.       Discovery Cut-off.
19            The Parties propose 120 days before trial as a deadline for completion of discovery, in
20   accordance with the Court’s Order. Dkt. 38. The Parties will be permitted to conduct expert
21   discovery up to 45 days after the disclosure of expert reports and/or rebuttal expert reports
22   mandated under Fed. R. Civ. P. 26(a).
23            7.       Bifurcation.
24            Bifurcation is not anticipated at this time.
25            8.       Trial Date.
26
      JOINT STATUS REPORT AND
      DISCOVERY PLAN (No. 2:20-cv-00887-                                             Perkins Coie LLP
      RAJ) –5                                                               1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     148677788.3                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 50 Filed 07/14/20 Page 6 of 11




 1            The Parties’ earliest availability for trial is July 2021. In light of evolving conditions
 2   related to the COVID-19 outbreak in the District, including General Order No. 08-20, the Parties
 3   recognize that the trial date may be delayed.
 4            9.       Jury.
 5            Plaintiffs do not intend to file a jury demand.
 6            10.      Length of Trial.
 7            The parties estimate approximately 10 court days.
 8            11.      Trial Counsel.
 9            Attorneys for Plaintiffs
10
              David A. Perez
11            Joseph M. McMillan
              Carolyn S. Gilbert
12            Nitika Arora
              Heath Hyatt
13            Paige L. Whidbee
              Perkins Coie LLP
14            1201 Third Avenue, Suite 4900
              Seattle, WA 98101-3099
15            Telephone: 206.359.8000
              Facsimile: 206.359.9000
16            Email:
                DPerez@perkinscoie.com
17              JMcMillan@perkinscoie.com
                CarolynGilbert@perkinscoie.com
18              NArora@perkinscoie.com
                HHyatt@perkinscoie.com
19              PWhidbee@perkinscoie.com
20

21

22

23

24

25

26
      JOINT STATUS REPORT AND
      DISCOVERY PLAN (No. 2:20-cv-00887-                                           Perkins Coie LLP
      RAJ) –6                                                                1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     148677788.3                                                                  Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 50 Filed 07/14/20 Page 7 of 11




 1            Molly Tack-Hooper
              Nancy L. Talner
 2            Lisa Nowlin
 3            Breanne Schuster
              John Midgley
 4            American Civil Liberties Union of Washington Foundation
              P.O. Box 2728
 5            Seattle, WA 98111
              Telephone: (206) 624-2184
 6            Email:
                mtackhooper@aclu-wa.org
 7              talner@aclu-wa.org
                lnowlin@aclu-wa.org
 8              bschuster@aclu-wa.org
                jmidgley@aclu-wa.org
 9
              Robert S. Chang
10            Melissa Lee
              Jessica Levin
11            Fred T. Korematsu Center for Law and Equality
              Ronald A. Peterson Law Clinic
12            Seattle University School of Law
              1112 E. Columbia Street
13            Seattle, WA 98122
              Telephone: 206.398.4025
14            Fax: 206.398.4077
              Email:
15              changro@seattleu.edu
                leeme@seattlue.edu
16              levinje@seattleu.edu
17

18
              Attorneys for Defendant
19            Ghazal Sharifi
              Carolyn Boies
20            Assistant City Attorneys
              Seattle City Attorney’s Office
21            701 Fifth Avenue, Suite 2050
              Seattle, WA 98104
22            Telephone: (206) 684-8200
              Email:
23              Ghazal.Sharifi@seattle.gov
                Carolyn.Boies@seattle.gov
24

25    / / /
26    / / /
      JOINT STATUS REPORT AND
      DISCOVERY PLAN (No. 2:20-cv-00887-                                      Perkins Coie LLP
      RAJ) –7                                                           1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
     148677788.3                                                             Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 50 Filed 07/14/20 Page 8 of 11




 1            Robert L. Christie
              Thomas P. Miller
 2            Ann E. Trivett
              Megan M. Coluccio
 3            Christie Law Group, PLLC
              2100 Westlake Avenue N., Suite 206
 4            Seattle, WA 98109
              Telephone: (206) 957-9669
 5            Email:
               bob@christielawgroup.com
 6             tom@christielawgroup.com
               ann@christielawgroup.com
 7             megan@christielawgroup.com
 8
              12.       Trial Date Conflicts.
 9
              Plaintiffs are available for trial in February 2021 and do not anticipate any unavailability
10
     in the subsequent months.
11
              Counsel for defendant is available for trial from July 19, 2021 through August 20, 2021;
12
     September 13, 2021 through October 8, 2021; and October 18, 2021 through November 19,
13
     2021.
14
              13.       Corporate Disclosure Statement.
15
              The Parties filed their disclosure statements as required by Fed. R. Civ. P. 7.1 and Local
16
     Civil Rule 7.1 on the following dates:
17
                       Plaintiffs: June 9, 2020.
18
                       Defendant: Not applicable.
19
              14.       Service.
20
              Defendant was served with the Complaint on June 9, 2020.
21

22

23

24

25

26
      JOINT STATUS REPORT AND
      DISCOVERY PLAN (No. 2:20-cv-00887-                                          Perkins Coie LLP
      RAJ) –8                                                               1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     148677788.3                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 50 Filed 07/14/20 Page 9 of 11




 1
     DATED: July 14, 2020                         By: s/ David A. Perez
 2                                                By: s/ Joseph M. McMillan
 3                                                By: s/ Carolyn S. Gilbert
                                                  By: s/ Nitika Arora
 4                                                By: s/ Heath Hyatt
                                                  By: s/ Paige L. Whidbee
 5                                                David A. Perez #43959
                                                  Joseph M. McMillan #26527
 6
                                                  Carolyn S. Gilbert #51285
 7                                                Nitika Arora #54084
                                                  Heath Hyatt, #54141
 8                                                Paige L. Whidbee, # 55072

 9                                                Perkins Coie LLP
                                                  1201 Third Avenue, Suite 4900
10                                                Seattle, WA 98101-3099
                                                  Telephone: 206.359.8000
11                                                Facsimile: 206.359.9000
                                                  Email: DPerez@perkinscoie.com
12                                                         JMcMillan@perkinscoie.com
                                                           CarolynGilbert@perkinscoie.com
13                                                         NArora@perkinscoie.com
                                                           HHyatt@perkinscoie.com
14                                                         PWhidbee@perkinscoie.com

15
                                                  By: s/ Molly Tack-Hooper
16                                                By: s/ Nancy L. Talner
                                                  By: s/ Lisa Nowlin
17
                                                  By: s/ Breanne Schuster
18                                                By: s/ John Midgley
                                                  Molly Tack-Hooper, #56356
19                                                Nancy L. Talner #11196
                                                  Lisa Nowlin #51512
20                                                Breanne Schuster #49993
                                                  John Midgley, #6511
21
                                                  American Civil Liberties Union of
22                                                Washington Foundation
                                                  P.O. Box 2728
23                                                Seattle, WA 98111
                                                  Telephone: (206) 624-2184
24                                                Email: mtackhooper@aclu-wa.org
                                                           talner@aclu-wa.org
25                                                         lnowlin@aclu-wa.org
                                                           bschuster@aclu-wa.org
26                                                         jmidgley@aclu-wa.org
      JOINT STATUS REPORT AND
      DISCOVERY PLAN (No. 2:20-cv-00887-                                 Perkins Coie LLP
      RAJ) –9                                                      1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
     148677788.3                                                        Fax: 206.359.9000
               Case 2:20-cv-00887-RAJ Document 50 Filed 07/14/20 Page 10 of 11




 1
                                              By: s/ Robert S. Chang
 2
                                              By: s/ Charlotte Garden
 3                                            By: s/ Melissa Lee
                                              By: s/ Jessica Levin
 4                                            Robert S. Chang, #44083
                                              Melissa Lee #38808
 5                                            Jessica Levin #40837
 6                                            Fred T. Korematsu Center for Law and
                                              Equality
 7                                            Ronald A. Peterson Law Clinic
                                              Seattle University School of Law
 8                                            1112 E. Columbia Street
                                              Seattle, WA 98122
 9                                            Telephone: 206.398.4025
                                              Fax: 206.398.4077
10                                            Email: changro@seattleu.edu
11                                            Attorneys for Plaintiffs Black Lives Matter
                                              Seattle-King County, Abie Ekenezar, Sharon
12                                            Sakamoto, Muraco Kyashna-tochá, Alexander
                                              Woldeab, Nathalie Graham, and Alexandra
13                                            Chen
14                                            By: s/ Ghazal Sharifi
                                              By: s/ Carolyn Boies
15
                                              Ghazal Sharifi, #47750
16                                            Carolyn Boies, #40395

17                                            Seattle City Attorney’s Office
                                              701 Fifth Avenue, Suite 2050
18                                            Seattle, WA 98104
                                              Telephone: (206) 684-8200
19                                            Email: Ghazal.Sharifi@seattle.gov
                                                     Carolyn.Boies@seattle.gov
20
                                              Attorneys for Defendant City of Seattle
21

22                                            By: s/ Robert L. Christie
                                              By: s/ Thomas P. Miller
23                                            By: s/ Ann E. Trivett
                                              By: s/ Megan M. Coluccio
24                                            Robert L. Christie, #10895
                                              Thomas P. Miller, #34473
25                                            Ann E. Trivett, #39228
                                              Megan M. Coluccio, #44178
26
      JOINT STATUS REPORT AND                 Christie Law Group, PLLC
      DISCOVERY PLAN (No. 2:20-cv-00887-                               Perkins Coie LLP
      RAJ) –10                                                  1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
     148677788.3                                                     Fax: 206.359.9000
               Case 2:20-cv-00887-RAJ Document 50 Filed 07/14/20 Page 11 of 11




 1                                            2100 Westlake Avenue N., Suite 206
                                              Seattle, WA 98109
 2                                            Telephone: (206) 957-9669
                                              Email: bob@christielawgroup.com
 3                                               tom@christielawgroup.com
                                                 ann@christielawgroup.com
 4                                               megan@christielawgroup.com
 5                                               Attorneys for Defendant City of Seattle
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      JOINT STATUS REPORT AND
      DISCOVERY PLAN (No. 2:20-cv-00887-                             Perkins Coie LLP
      RAJ) –11                                                 1201 Third Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
                                                                   Phone: 206.359.8000
     148677788.3                                                    Fax: 206.359.9000
